Title: To George Washington from Matthew Campbell, 26 July 1774
From: Campbell, Matthew
To: Washington, George

 

Sir
Alexa. July 26th 1774

Mr Adam being at the Mill I open’d yours to him immagining it to be about that Business of Colo. Fairfax’s When he went away he gave me the Trunk & Papers and told me Mr Dalton Mr Piper & myself were to Settle them and that I would use them when Call’d upon for that Purpose. When I came home I informd Mr Dalton I was Possessd of these Papers for the Purpose and that I should attend when they pleasd but I never was Calld on. Mr Dalton Yesterday ask’d me when I could spare an hour for that Purpose I told him I was Ready any Moment and allways had been from the time I had Mentioned to him that I was Possess’d of the Papers But I did not aprehend it became me to insist on a Settlement I shall endeavour if it Sutes Mr Pipers Convenience, to do something in them tomorrow but if they are so intricate as Mr Fairfax seems to Suggest they will Certainly take more time What I can do I am very willing to do for Mr Fairfax and wish it may give Sattisfaction but I sincerly wish he had settled them himself I am with Respect Sir your most Obt hle Servt

Matthew Campbell


P.S. I came home Yesterday afternoon If Mr Adam has any Commands he will Contrive them Down and is oblig’d by your kind offer of takeing Trowble.


Yours M. C.
